Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,4-10,13-19 and 21-22 are pending.

Response to Amendment
The 35 USC 103 rejections are withdrawn in view of the entered amendments and remarks dated 5/16/2022.
 
The potential 35 USC 112(a) rejections discussed by the examiner in the Advisory Action dated 4/22/2022 are not relevant given the applicant’s remarks dated 5/16/2022, see particularly pages 7-10 of those remarks, and the Interview between the attorney and examiner dated 6/6/2022. 

Allowable Subject Matter
Claims 1,4-10,13-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the entered amendments and remarks dated 5/16/2022, see particularly pages 11-13 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2014/0150014 (Aitken et al) - The system has a broadcast gateway that is configured to receive content from multiple content providers to assemble the content into a unified transmission frame, and output the frame to multiple radio frequency (RF) transmitters for RF transmission. The broadcast gateway comprises an IP core network and content comprises IP data flows, IP core network receiving IP data flows and assembling IP data flows into unified transmission frame. The IP data flows comprise video, audio or data content. Multiple content providers comprise multiple terrestrial broadcast licensees.
US Pub. No. 2008/0266453 (Fisher) - The method involves obtaining a unique identifier of a terrestrial broadcast signal, where the unique identifier is transmitted as part of the terrestrial broadcast signal. A memory e.g. RAM, obtains a local time offset and a daylight savings time (DST) observance indicator associated with the unique identifier. The local time is calculated based on the local time offset and the DST observance indicator. A transport stream identifier (ID) associated with the terrestrial broadcast signal is obtained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452